RESPONSE TO AMENDMENT

Claims 1, 2, 7-13, 18, and 19 are pending in the application.  Claims 3-6, 14-17, 20, and 21 have been cancelled.  
Amendments to the claims, filed January 29, 2021, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1, 2, 4-13, and 15-21 over Lee (U.S. Pat. Pub. 2015/0266272) in view of Murashige (U.S. Pat. Pub. 2011/0114160) and Hayashi (U.S. Pat. Pub. 2007/0132381) and as evidenced by Walter (U.S. Pat. Pub. 2009/0038683), Corning (Corning 1737 AMLCD Glass Substrates), Mori (U.S. Pat. Pub. 2001/0013756), Chemical Book, and MIT (MIT Materials Property Database), made of record in the office action mailed October 29, 2020, Page 3, Paragraph 8 has been withdrawn due to Applicant’s amendment in the response filed January 29, 2021.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 7-13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Pat. Pub. 2015/0266272) in view of Okumoto (U.S. Pat. Pub. 2015/0200333) and Murashige (U.S. Pat. Pub. 2011/0114160) and as evidenced by Walter (U.S Pat. Pub. 2009/0038683), Corning (Corning 1737 AMLCD Glass Substrates), Mori (U.S. Pat. Pub. 2001/0013756), and MIT (MIT Materials Property Database).
Regarding claims 1, 7, 8, and 18, Lee teaches a window substrate (Abstract) comprising: a glass substrate (Abstract); and a shock wave transmission layer on a first surface of the glass substrate, the shock wave transmission layer being a single layer (synthetic resin layer, Abstract), wherein the elastic modulus of the shock wave transmission layer is less than that of the glass substrate (Paragraph [0058]).  Lee teaches the synthetic resin layer can be polyethylene terephthalate (Paragraph [0056]).  As evidenced by Walter, polyethylene terephthalate (PET) has a density of 1.3-1.4 g/cm-3 (Paragraph [0028]) and as evidenced by Mori, PET has an elastic modulus of 1.5-2.5 GPa (Paragraph [0080]).  Lee further teaches a pressure sensitive adhesive member between the window member and the flexible display panel (Paragraph [0015]), the inner surface of the window member contacts the adhesive member (Paragraph [0044]), the glass layer serves as the outer surface of the window member (Paragraph [0057]), and the synthetic resin layer serves as the inner surface (Paragraph [0057]).  Lee teaches the pressure sensitive adhesive member has an elastic modulus may be equal to or smaller than about 1 MPa (Paragraph [0075]) and therefore the elastic modulus of the adhesive layer is less than that of the shock wave transmission layer. 
Lee fails to teach wherein the density of the shock waver transmission layer decreases in a direction away from the glass substrate due to a gradually increasing absence of material corresponding to pores defined in the shock wave transmission layer in the direction away from the glass substrate.
Abstract), such as glass (Paragraph [0046]), and a porous layer on the transparent substrate, the porous layer being an organic material layer having a plurality of pores (Abstract), which makes it possible to cushion an impact from the outside to prevent the device from being damaged (Paragraph [0051]).  Okumoto further teaches in display devices having laminated structures, the problem with reflection can be caused by the structures in addition to the reflection of extraneous light from display surfaces; that is, extraneous light that enters display devices from display surfaces is reflected from interfaces between layers or reflected from front or back surfaces of one or more layers to emerge from display surfaces (Paragraph [0044]).  Okumoto additionally teaches that the average diameter of the pores in a portion of the porous layer adjacent to the transparent substrate may be smaller than the average diameter of the pores in a portion of the porous layer opposite to a side on which the transparent substrate (glass) lies (Paragraph [0055]), i.e. the size of the pores increase in a direction away from the glass and therefore, the density would decrease in a direction away from the glass.  Okumoto teaches that in this instance, a higher degree of scattering of incident light occurs in a region further away from the display surface, thereby suppressing the effect of scattered light on display images (Paragraph [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the synthetic resin layer of Lee be a porous layer wherein the size of the pores increase in a direction away from the glass substrate as taught by Okumoto in order for a higher degree of scattering of incident light to occur in a region further away from the display surface, thereby suppressing the effect of scattered light on display images.
Lee in view of Okumoto fails to teach the density of the glass substrate.
Abstract) that can be used for a display device (Paragraph [0016]).  Murashige teaches the inorganic substrate can be a commercially available glass such as Corning 1737.  As evidenced by Corning, Corning 1737 has a density of 2.54 g/cm3 (Page 1) and an elastic modulus of 70.9 GPa (Page 1).
It would have been obvious to have the glass substrate of Lee in view of Okumoto be Corning 1737 as taught by Murashige as being a commercially available glass substrate useful in display devices.  As such, the density and elastic modulus of the shock wave transmission layer (1.3-1.4 g/cm3 and 1.5-2.5 GPa, respectively) would be less than that of the glass substrate layer (2.54 g/cm3 and 70.9 GPa, respectively).
  Lee in view of Okumoto and Murashige fails to teach the density of the adhesive layer.
  However, as discussed above, the prior art shows that the higher the elastic modulus, the higher the density, i.e. glass has an elastic modulus of 70.9 GPa and density of 2.54 g/cm3 and PET has an elastic modulus of 1.5-2.5 GPa and a density of 1.3-1.4 g/cm3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the density of the adhesive layer would be less than shock wave transmission layer (PET layer), since the adhesive layer has a lower elastic modulus (equal to or smaller than about 1 MPa).
Regarding claim 2, as evidenced by Walter, PET has a density of 1.3-1.4 g/cm3 which is equal to greater than about 4% of the density of the glass substrate (about 4% of 2.54 is about 0.1).  As evidenced by Corning, Corning 1737 has an elastic modulus of 70.9 GPa (Page 1) and as evidenced by Mori, PET has an elastic modulus of 1.5-2.5 GPa (Paragraph [0080]) which is about 2% of 70.9 is about 1.4).
Regarding claims 9, 10, and 19, Lee teaches further comprising a coating layer on a second surface of the glass substrate (functional layer such as a hard coating layer, Paragraph [0096]).
Lee fails to teach wherein a density and an elastic modulus of the coating layer are respectively greater than those of the glass substrate and wherein the coating layer comprises at least one selected from the group consisting of a silicon compound, a metal oxide, and an alloy.
Murashige shows that a transparent conductive layer, made of indium tin oxide (ITO), and a hard coat layer are equivalent materials in the art for as a functional layer disposed on a glass substrate for use in display device (Paragraph [0088]).  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a hard coat layer for a transparent conductive layer made of ITO.
As evidenced by MIT, ITO has a density of 6.8 g/cm3 and an elastic modulus of 116 GPa which are respectively greater than those of the glass substrate (density =2.54 g/cm3, modulus of 70.9 GPa).
Regarding claim 11, while Lee in view of Okumoto and Murashige fails to teach the thickness of the coating layer, it would have been obvious to one of ordinary skill to have the thickness be as thin as possible and be within the range of about 1 nm to about 1 µm.
Regarding claim 12, Lee teaches the synthetic resin layer has a thickness of about 20 µm to about 200 µm (Paragraph [0056]).

Regarding claim 13, 15, and 17, Lee teaches a display device (Abstract) comprising: a display panel (Abstract); and a window substrate on one surface of the display panel (Abstract), and comprising a glass substrate (Abstract); and a shock wave transmission layer on a first surface of the glass substrate, the shock wave transmission layer being a single layer (synthetic resin layer, Abstract), wherein the elastic modulus of the shock wave transmission layer is less than that of the glass substrate (Paragraph [0058]).  Lee teaches the synthetic resin layer can be polyethylene terephthalate (Paragraph [0056]).  As evidenced by Walter, polyethylene terephthalate (PET) has a density of 1.3-1.4 g/cm-3 (Paragraph [0028]) and as evidenced by Mori, PET has an elastic modulus of 1.5-2.5 GPa (Paragraph [0080]).  Lee further teaches a pressure sensitive adhesive member between the window member and the flexible display panel (Paragraph [0015]), the inner surface of the window member contacts the adhesive member (Paragraph [0044]), the glass layer serves as the outer surface of the window member (Paragraph [0057]), and the synthetic resin layer serves as the inner surface (Paragraph [0057]).  Lee teaches the pressure sensitive adhesive member has an elastic modulus may be equal to or smaller than about 1 MPa (Paragraph [0075]) and therefore the elastic modulus of the adhesive layer is less than that of the shock wave transmission layer. 

Okumoto teaches a light-emitting device which includes a transparent substrate (Abstract), such as glass (Paragraph [0046]), and a porous layer on the transparent substrate, the porous layer being an organic material layer having a plurality of pores (Abstract), which makes it possible to cushion an impact from the outside to prevent the device from being damaged (Paragraph [0051]).  Okumoto further teaches in display devices having laminated structures, the problem with reflection can be caused by the structures in addition to the reflection of extraneous light from display surfaces; that is, extraneous light that enters display devices from display surfaces is reflected from interfaces between layers or reflected from front or back surfaces of one or more layers to emerge from display surfaces (Paragraph [0044]).  Okumoto additionally teaches that the average diameter of the pores in a portion of the porous layer adjacent to the transparent substrate may be smaller than the average diameter of the pores in a portion of the porous layer opposite to a side on which the transparent substrate (glass) lies (Paragraph [0055]), i.e. the size of the pores increase in a direction away from the glass and therefore, the density would decrease in a direction away from the glass.  Okumoto teaches that in this instance, a higher degree of scattering of incident light occurs in a region further away from the display surface, thereby suppressing the effect of scattered light on display images (Paragraph [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the synthetic resin layer of Lee be a porous layer wherein the size of 
Lee in view of Okumoto fails to teach the density of the glass substrate.
Murashige teaches a transparent substrate comprising an inorganic glass substrate and a resin layer on the glass substrate (Abstract) that can be used for a display device (Paragraph [0016]).  Murashige teaches the inorganic substrate can be a commercially available glass such as Corning 1737.  As evidenced by Corning, Corning 1737 has a density of 2.54 g/cm3 (Page 1) and an elastic modulus of 70.9 GPa (Page 1).
It would have been obvious to have the glass substrate of Lee in view of Okumoto be Corning 1737 as taught by Murashige as being a commercially available glass substrate useful in display devices.  As such, the density and elastic modulus of the shock wave transmission layer (1.3-1.4 g/cm3 and 1.5-2.5 GPa, respectively) would be less than that of the glass substrate layer (2.54 g/cm3 and 70.9 GPa, respectively).
  Lee in view of Okumoto and Murashige fails to teach the density of the adhesive layer.
  However, as discussed above, the prior art shows that the higher the elastic modulus, the higher the density, i.e. glass has an elastic modulus of 70.9 GPa and density of 2.54 g/cm3 and PET has an elastic modulus of 1.5-2.5 GPa and a density of 1.3-1.4 g/cm3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the density of the adhesive layer would be less than shock wave transmission layer (PET layer), since the adhesive layer has a lower elastic modulus (equal to or smaller than about 1 MPa).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed January 29, 2021 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
May 7, 2021